

Exhibit 10.2
 
AGREEMENT


This Agreement (the “Agreement”) is made as of the 27th day of February, 2006 by
and between SRKP 4, Inc., a Delaware corporation having its offices at 10940
Wilshire Blvd., Suite 600, Los Angeles, CA 90024 (the “Issuer”), Debbie
Schwartzberg, an individual with an address at 800 5th Avenue, New York, NY
10021, Richard Rappaport, an individual with an address at c/o WestPark Capital,
Inc., 1900 Avenue of the Stars, Suite 310, Los Angeles, CA 90067, Thomas
Poletti, an individual with an address at c/o Kirkpatrick & Lockhart Nicholson
Graham LLP, 10100 Santa Monica Boulevard, 7th Floor, Los Angeles, CA 90067,
Anthony C. Pintsopoulos, an individual with an address at c/o WestPark Capital,
Inc., 1900 Avenue of the Stars, Suite 310, Los Angeles, CA 90067, and Glenn
Krinsky, an individual with an address at 1900 Avenue of the Stars, Suite 310,
Los Angeles, CA 90067, c/o West Park Capital, Inc. (each individually, the
“Seller” and collectively, the “Sellers”).


W I T N E S S E T H:


WHEREAS, the Sellers are the collective owners of 2,700,000 shares of the
Issuer’s common stock, par value $.0001 per share (“Common Stock”), and


WHEREAS, each Seller desires to sell to the Issuer, and the Issuer desires to
re-purchase from each Seller, the amount of shares of Common Stock listed on
Schedule A, attached hereto, equaling an aggregate amount of 2,700,000 shares of
Common Stock (the “Shares”), on and subject to the terms of this Agreement;


WHEREFORE, the parties hereto hereby agree as follows:


1. Sale of the Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Sellers shall sell the Shares to the Issuer,
and the Issuer shall re-purchase the Shares from the Sellers, for a purchase
price equal to an aggregate sum of two hundred thousand dollars ($200,000), less
the aggregate liabilities of Issuer resulting from fees and disbursements of its
attorneys, accountants and other service providers (the “Professional Fees”)
incurred by the Issuer on or prior to completion of the Merger (as defined
below) (the “Purchase Price”). Each Seller shall be entitled to his or her own
pro rata share of the Purchase Price.


2. Closing.


(a) The purchase and sale of the Shares shall take place at a closing (the
“Closing”), to occur concurrently with the completion of the merger transaction
(the “Merger”) contemplated by that certain Agreement and Plan of Merger of even
date herewith (the “Merger Agreement”) among the Issuer, Cougar Biotechnology,
Inc. and SRKP Acquisition Corp. The parties hereto shall have no obligation to
complete the Closing in the event the Merger is not consummated.


(b) At the Closing:


(i) The Sellers shall deliver to the Issuer certificates representing the
Shares, duly endorsed in form for transfer to the Issuer.


(ii) The Issuer shall pay to each Seller such Seller’s pro rata share of the
Purchase Price for the Shares.



--------------------------------------------------------------------------------


(iii) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.
Without limiting the foregoing, the Issuer agrees that it shall cause its
current management to execute such certificates, auditor representation letters
and other representations (“Certifications”) as the Issuer may reasonably
request in order to enable the Issuer to prepare and file future reports with
the Commission, including the Issuer’s Report on Form 8-K relating to this
Agreement, and shall take such steps as may be necessary to facilitate the
Issuer’s auditor’s preparation of the financial statements and its report
related thereto for the year ended December 31, 2005. Any such Certifications
shall treat only periods and events prior to Closing.


3. Representations and Warranties of the Issuer and Seller. The Issuer and
Sellers hereby jointly and severally make the following representations and
warranties to each other and each only as to itself, provided, that the Seller
makes no representations and warranties other than with respect to itself and
the Shares to be sold hereunder:


(a) The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Each Seller is a citizen of
the Unites States of America. The Issuer has the corporate power to own its
properties and to carry on its business as now being conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified and in good standing would have a material
adverse effect on the Issuer. Each Seller has the requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby and otherwise to carry out its obligations hereunder. The Issuer is not
in violation of any of the provisions of its certificate of incorporation or
by-laws. No consent, approval or agreement of any individual or entity is
required to be obtained by the Issuer in connection with the execution and
performance by the Issuer of this Agreement or the execution and performance by
the Issuer of any agreements, instruments or other obligations entered into in
connection with this Agreement. The Issuer has no subsidiary, other than SRKP
Acquisition Corp., and it does not have any equity investment or other interest,
direct or indirect, in, or any outstanding loans, advances or guarantees to or
on behalf of, any domestic or foreign individual or entity.


(b) The Issuer has authorized capital stock consisting of 100,000,000 shares of
Issuer Common Stock, and 10,000,000 shares of preferred stock, par value $.0001
per share (the “Preferred Stock”), of which 2,700,000 shares of Common Stock,
including the Shares, and no shares of Preferred Stock are presently issued and
outstanding. Sellers own the Shares free and clear of all any and all liens,
claims, encumbrances, preemptive rights, right of first refusal and adverse
interests of any kind. The Issuer has not created or authorized any series of
Preferred Stock and has no obligation or understanding to do so.


(c) There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to the Issuer’s Best Knowledge, threatened against the
Issuer or any of its properties or any of its officers or directors (in their
capacities as such). There is no judgment, decree or order against the Issuer
that could prevent, enjoin, alter or delay any of the transactions contemplated
by this Agreement. The term “Best Knowledge” of the Issuer shall mean and
include (i) actual knowledge and (ii) that knowledge which a prudent
businessperson would reasonably have obtained in the management of such Person’s
business affairs after making due inquiry and exercising the due diligence which
a prudent businessperson should have made or exercised, as applicable, with
respect thereto. Actual or imputed knowledge of any director or officer or
Sellers shall be deemed to be knowledge of the Issuer.


- 2 -

--------------------------------------------------------------------------------


(d) There are no material claims, actions, suits, proceedings, inquiries, labor
disputes or investigations (whether or not purportedly on behalf of the Issuer)
pending or, to the Issuer’s Best Knowledge, threatened against the Issuer or any
of its assets, at law or in equity or by or before any governmental entity or in
arbitration or mediation. No bankruptcy, receivership or debtor relief
proceedings are pending or, to the best of the Issuer’s knowledge, threatened
against the Issuer.


(e) The Issuer has complied with, is not in violation of, and has not received
any notices of violation with respect to, any federal, state, local or foreign
Law, judgment, decree, injunction or order, applicable to it, the conduct of its
business, or the ownership or operation of its business. References in this
Agreement to “Laws” shall refer to any laws, rules or regulations of any
federal, state or local government or any governmental or quasi-governmental
agency, bureau, commission, instrumentality or judicial body (including, without
limitation, any federal or state securities law, regulation, rule or
administrative order).


(f) The Issuer has properly filed all tax returns required to be filed and has
paid all taxes shown thereon to be due. To the Best Knowledge of the Issuer, all
tax returns previously filed are true and correct in all material respects.


(g) Richard Rappaport is the President and director of the Issuer. Anthony
Pintsopoulos is the Secretary, Chief Financial Officer and director of the
Issuer. The Issuer has no other officers, directors or employees.


(h) The Issuer has no outstanding liabilities or obligations to any party except
as reflected on the Issuer’s Form 10-QSB for the quarter ended September 30,
2005, other than charges since such date similar to those incurred in past
periods and consistent with past practice, all of which will be discharged prior
to or at the Closing so that, at the Closing, the Issuer will have no direct,
contingent or other obligations of any kind or any commitment or contractual
obligations of any kind and description.


(i) All of the business and financial transactions of the Issuer have been fully
and properly reflected in the books and records of the Issuer in all material
respects and in accordance with generally accepted accounting principles
consistently applied.


(j) The Issuer is current with its reporting obligations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). None of the Issuer’s
filings made pursuant to the Exchange Act (collectively, the “Issuer SEC
Documents”) contain any misstatements of material fact or omit to state a
material fact necessary to make the statements made therein not misleading. The
Issuer SEC Documents, as of their respective dates, complied in all material
respects with the requirements of the Exchange Act, and the rules and
regulations of the Commission thereunder, and are available on the Commission’s
EDGAR system. There has not occurred any material adverse change, or any
development involving a prospective material adverse change, in the condition,
financial or otherwise, or in the earnings, business or operations of the
Issuer, from that set forth in the Issuer’s Quarterly Report on Form 10-QSB for
the quarter ended September 30, 2005.


(k) As of the Closing, the Issuer will have assets sufficient to satisfy its
payment obligations set forth in Section 1 hereof and the redemption
contemplated hereby shall be permitted by the Delaware General Corporation Law.
The execution and delivery of this Agreement by the Issuer and Sellers and the
consummation of the transactions contemplated by this Agreement will not result
in any material violation of the Issuer’s certificate of incorporation or
by-laws or any applicable Law, including without limitation, the Delaware
General Corporation Law.


- 3 -

--------------------------------------------------------------------------------


(l) All representations, covenants and warranties of the Issuer and Sellers
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though the same had been made on and as of such
date.


4. Termination by Mutual Agreement. This Agreement may be terminated at any time
by mutual consent of the parties hereto, provided that such consent to terminate
is in writing and is signed by each of the parties hereto.


5. Miscellaneous.


(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.


(b) Severability. If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.


(c) Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
6(c). Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery. Notice shall be delivered to the
parties at the following addresses:



If to the Issuer:
c/o Richard Rappaport, President

1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
Facsimile: (310) 843-9304
 

With a copy to:
David Feldman, Esq.

Feldman Weinstein LLP
420 Lexington Avenue, Suite 2620
New York, New York 10170-0002
Facsimile: (212) 997-4242


- 4 -

--------------------------------------------------------------------------------



If to Sellers:
c/o SRKP 4, Inc.

1900 Avenue of the Stars, Suite 310
Los Angeles, CA 90067
Facsimile: (310) 843-9304



With a copy to:
David Feldman, Esq.

Feldman Weinstein LLP
420 Lexington Avenue, Suite 2620
New York, New York 10170-0002
Facsimile: (212) 997-4242


Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.


(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law. Each of the parties hereby irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the County of New York in the State of New York, by execution and delivery of
this Agreement, irrevocably submits to and accepts the jurisdiction of said
courts, (iii) waives any defense that such court is not a convenient forum, and
(iv) consent to any service of process made either (x) in the manner set forth
in Section 10(c) of this Agreement (other than by telecopier), or (y) any other
method of service permitted by law.


(e) Waiver of Jury Trial. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.


(f) Parties to Pay Own Expenses. Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.


(g) Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.


(h) Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.


(i) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


- 5 -

--------------------------------------------------------------------------------


(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.


(k) Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.


[Remainder of this page intentionally left blank.]


- 6 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
SRKP 4, INC.
 
 
By: /s/ Richard Rappaport                                      
Name: Richard Rappaport
Title: President
 
 
SELLERS
 
 
/s/ Debbie Schwartzberg                                         
Debbie Schwartzberg
 
 
 
 
/s/ Richard Rappaport                                              
Richard Rappaport
 
 
 
 
/s/ Thomas Poletti                                                     
Thomas Poletti
 
 
 
 
/s/ Anthony C. Pintsopoulos                                 
Anthony C. Pintsopoulos
 
 
 
 
/s/ Glenn Krinsky                                                     
Glenn Krinsky



- 7 -

--------------------------------------------------------------------------------

